Case 08-21056-jrs     Doc 71    Filed 06/15/21 Entered 06/15/21 14:10:50          Desc Main
                                Document Page 1 of 3




 IT IS ORDERED as set forth below:



 Date: June 15, 2021
                                                  _____________________________________
                                                              James R. Sacca
                                                        U.S. Bankruptcy Court Judge
                                   Signed as Revised by the Court
 _______________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                             GAINESVILLE DIVISION


  IN RE:                          :
                                  :
  MICHAEL L. EZELL                :    CHAPTER 13
  PATRICIA A. EZELL               :
                                  :
              Debtors.            :    CASE NO.: 08-21056-JRS
                                  :
  ===============================================================



    ORDER GRANTING MOTION TO REOPEN CLOSED BANKRUPTCY CASE
                    TO FILE ADVERSARY CASE


           On April 30, 2021, Debtors, by the undersigned Attorney at Law, Howard P.

  Slomka, filed it Motion to Reopen Closed Bankruptcy Case (Doc. No. 69) (the “Motion”)

  and requested that the Court reopen this Chapter 13 bankruptcy case following the order
Case 08-21056-jrs      Doc 71     Filed 06/15/21 Entered 06/15/21 14:10:50           Desc Main
                                  Document Page 2 of 3



  of closure entered on April 28, 2021 to allow the filing of an adversary proceeding. All

  parties in interest have been served and none filed a response in opposition. A hearing

  was held on the Motion on June 10, 2021. At the hearing, the Debtors were represented

  by Howard P. Slomka, Esq., and no party appeared in opposition. Accordingly, for good

  cause shown, it is hereby

         ORDERED that the instant case is reopened for the sole purpose of allowing

  Debtors to file a related adversary proceeding. In the event that Debtors have not filed

  any further pleadings in this case or initiated an adversary proceeding within forty five

  (45) days of the entry of this Order, the clerk may close the case. Otherwise, this case

  may be closed upon resolution of the anticipated adversary proceeding or upon further

  order of the Court. It is further

         ORDERED that the Nancy J. Whaley shall remain discharged as Chapter 13

  Trustee unless further order of this Court provides otherwise.



         [End of Order]



                                        Prepared and submitted by:


                                                        /s/_________________
                                                        Howard P. Slomka
                                                        Georgia Bar #652875
                                                        Attorney for the Debtor
                                                        Slipakoff & Slomka, PC
                                                        6400 Powers Ferry Road NW
                                                        Suite 391
                                                        Atlanta, GA 30339


  No Opposition by:
Case 08-21056-jrs      Doc 71   Filed 06/15/21 Entered 06/15/21 14:10:50   Desc Main
                                Document Page 3 of 3




  /s/ _______________________
  Maria C. Joyner
  GA Bar No.: 118350
  Staff Attorney for Nancy J. Whaley
  Standing Chapter 13 Trustee
  303 Peachtree Center Avenue
  Suite 120
  Atlanta, GA 30303
  mjoyner@njwtrustee.com


  Distribution List:


  Nancy J. Whaley
  Standing Chapter 13 Trustee
  303 Peachtree Center Avenue
  Suite 120
  Atlanta, GA 30303

  Michael Ezell
  c/o Howard P. Slomka
  6400 Powers Ferry Road, NW
  Suite 391
  Atlanta, GA 30339
